Citation Nr: 0638622	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  04-17 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
bilateral sinusitis.

2.  Entitlement to service connection for bilateral 
sinusitis.

3.  Entitlement to an increased evaluation in excess of 10 
percent for bilateral tinnitus, to include separate 
evaluations for each ear.

4.  Entitlement to an increased rating for postoperative 
bursitis and epicondylitis of the right elbow, currently 
evaluated as 10 percent disabling.

5.  Entitlement to an effective date, prior to December 1, 
1993, for a 10 percent evaluation for postoperative bursitis 
and eqicondylitis of the right elbow.

6.  Entitlement to service connection for laryngitis, 
bronchitis.

7.  Entitlement to service connection for diabetes mellitus 
type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to April 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March 2003 and August 2003 decisions issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.

The Board observes that the RO sent the veteran a statement 
of the case regarding the issue of whether new and material 
evidence had been received to reopen a previously denied 
claim for service connection for a neuropsychiatric condition 
on February 25, 2003.  The veteran did not file a timely 
substantive appeal.  In this regard, the Board notes that, in 
the absence of a timely filed substantive appeal, the Board 
is without jurisdiction to review such an issue.  See 
38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 3.109(b), 
20.200, 20.202, 20.302, 20.303 (2006).

In a VA Form 21-4138 dated May 28, 2003, the veteran filed a 
notice of disagreement (NOD) with the March 2003 rating 
decision and requested that his claims be reviewed by a 
Decision Review Officer.  A Decision Review Officer has not 
reviewed the claims for an increased rating and an earlier 
effective date for postoperative bursitis and epicondylitis 
of the right elbow nor service connection claims for 
laryngitis, bronchitis and diabetes mellitus type II.  
Therefore, these claims are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the AMC, 
in Washington, DC for the issuance of a statement of the case 
(SOC) under the holding in Manlincon v. West, 12 Vet. App. 
238 (1999).  The issue of service connection for bilateral 
sinusitis is also remanded for a de novo review.  VA will 
notify the veteran if further action is required on his part.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).


FINDINGS OF FACT

1.  In an August 1977 rating decision, the RO denied the 
appellant's claim for entitlement to service connection for 
bilateral sinusitis.  The veteran did not appeal the 
decision.  

2.  Evidence added to the record since the August 1977 rating 
decision is, either by itself or in connection with evidence 
already of record, so significant that it must be considered 
to decide fairly the merits of the appellant's claim for 
entitlement to service connection for bilateral sinusitis.

3.  The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSIONS OF LAW

1.  The August 1977 decision, denying service connection for 
bilateral sinusitis, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  New and material evidence has been received since the 
August 1977 rating decision sufficient to reopen the 
appellant's claim for service connection for bilateral 
sinusitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).

3.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2006); Smith v. Nicholson, 451 F.3d. 1344 (Fed. 
Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).

In the present case, the Board concludes that it is not 
precluded from adjudicating whether to reopen the appellant's 
bilateral sinusitis claim without first deciding whether the 
VA's notice and assist requirements have been satisfied with 
respect to the issue of new and material evidence.  This is 
so because the Board is taking action favorable to the 
appellant in reopening his service-connection claim for 
bilateral sinusitis, and the decision at this point poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

Further, the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006) have no effect on the veteran's appeal for an 
increased evaluation for bilateral tinnitus, as the law and 
not the underlying facts or development of the facts are 
dispositive in this matter.  Manning v. Principi, 16 Vet. 
App. 534, 542-43 (2002).



New and Material Claim

The first issue before the Board is whether the appellant has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for 
bilateral sinusitis.  Whether new and material evidence has 
been presented is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  

In this regard, the Board observes that, in an August 1977 
decision, the RO initially denied service connection for 
bilateral sinusitis.  The appellant did not submit a NOD 
within one year of notification.  Therefore, the August 1977 
decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.1103 (2006).  In March 2000, the 
appellant asked to reopen his claim for service connection 
for bilateral sinusitis.  In a March 2003 rating decision, 
the subject of this appeal, the RO determined that no new and 
material evidence had been submitted to reopen the veteran's 
previously denied claim.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
Second, once the definition of new and material evidence is 
satisfied and the claim is reopened, the Board may then 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  38 U.S.C.A. §§ 5108, 
5103A(f) (West 2002 & Supp. 2006).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).
The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Such evidence must tend to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  
The evidence secured since the August 1977 decision includes 
private medical and VA treatment records and lay statements 
from the appellant.  The veteran contends that his sinusitis 
has increased in severity.  Private medical records from 
Puerto Rico Corporation of the State Insurance Fund, Centro 
de Imagenes, Dr. G. M., and Rayos X Centro show continuous 
diagnosis and treatment for the veteran's sinusitis from 
November 1996 to September 2002.  Treatment records from the 
San Juan VA Medical Center (VAMC), between July 2000 and 
October 2000, show that the veteran's condition progressed to 
chronic sinusitis.  Also, the evidence indicates that, in 
October 2000, the veteran underwent an endoscopic sinus 
surgery with a preoperative and postoperative diagnosis of 
chronic sinusitis and nasal polyposis.  This evidence is 
clearly new, in that it is not redundant of other evidence 
previously considered and material to the issue under 
consideration since the severity of the veteran's sinusitis 
may show the aggravation of his condition as a result of 
military service.  As such this evidence bears directly and 
substantially upon the specific matter under consideration 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (effective prior to August 29, 
2001).  Accordingly, the appellant's service-connection claim 
for bilateral sinusitis is reopened.

Increased Rating for Bilateral Tinnitus

The veteran requested an increased evaluation in excess of 10 
percent for bilateral tinnitus, specifically a separate 
10 percent evaluation for each ear.  The RO denied the 
veteran's request because, under 38 C.F.R. § 4.87, Diagnostic 
Code 6260, there is no provision for assignment of a separate 
10 percent evaluation for tinnitus of each ear.  The veteran 
appealed that decision to the Board.

As stated above, the underlying facts or development of the 
facts are dispositive in a matter.  Manning v. Principi, 16 
Vet. App. 534, 542-43 (2002).

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, 451 F.3d. 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the CAVC erred 
in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limits a veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.  

The veteran's service-connected bilateral tinnitus has been 
assigned the maximum schedular rating available for tinnitus.  
38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

New and material evidence sufficient to reopen the 
appellant's claim for service connection for bilateral 
sinusitis has been received and the claim is reopened.  To 
this extent, the appeal is granted.

An increased schedular evaluation in excess of 10 percent for 
bilateral tinnitus is denied.  


REMAND

New and material evidence having been submitted to reopen a 
claim for service connection for bilateral sinusitis, the 
claim is REMANDED for de novo review.

During the pendency of this appeal, the Court issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or an effective date, if service connection 
for bilateral sinusitis was granted on appeal.  Further, it 
is unclear whether the RO has requested that the claimant 
provide any evidence in his possession that pertains to his 
claims.  38 C.F.R. § 3.159(b)(1).  The RO should 
appropriately address these notice deficiencies on remand.

The duty to assist includes providing a VA medical 
examination and opinion when necessary for an adequate 
determination.  See Duenas v. Principi, 18 Vet. App. 512 
(2004).  In the present appeal, the RO had originally denied 
the veteran's claim for service connection for bilateral 
sinusitis because the RO found the veteran's condition to be 
pre-existing and determined that aggravation due to service 
was not shown.  However, May 1964 and April 1965 preinduction 
and induction examination reports conducted pursuant to the 
veteran's enlistment shows that his nose and sinus were 
normal upon enlistment.  Further, new and material medical 
evidence shows that the veteran continues to suffer and 
receive treatment for his sinusitis.  In particular, 
treatment records from the San Juan VAMC indicate that the 
veteran's condition progressed to chronic sinusitis and, in 
October 2000, he underwent an endoscopic sinus surgery with a 
preoperative and postoperative diagnosis of chronic sinusitis 
and nasal polyposis.  

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry and then the burden falls on the government to rebut 
the presumption of soundness.  38 C.F.R. § 3.304(b) (2006). 
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held, in Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004), that the correct standard for 
rebutting the presumption of soundness under 38 U.S.C.A. § 
1111 (West 2002) requires that VA shows by clear and 
unmistakable evidence that (1) the veteran's disability 
existed prior to service and (2) that the preexisting 
disability was not aggravated during service.  See also 
VAOPGCPREC 3-2003.  

On remand, the veteran should be scheduled for an examination 
to ascertain the nature and extent of his sinusitis.  The 
examiner should be asked to indicate whether the veteran 
suffers from bilateral sinusitis and, if so, whether the 
condition existed prior to service or was incurred during 
active service.  If the examiner finds that the veteran's 
sinusitis pre-existed service, the examiner should also 
indicate whether his condition was aggravated by military 
service.  See Wagner, supra; VAOPGCPREC 3-2003.  

As noted above, in an May 2004 VA Form 21-4138, the appellant 
filed an NOD with regard to the denial of claims for an 
increased rating and an earlier effective date for 
postoperative bursitis and epicondylitis of the right elbow 
and service connection claims for laryngitis, bronchitis and 
diabetes in a March 2003 rating decision.  As such it 
requires the issuance of an SOC.  Manlincon, 12 Vet. App. at 
240-41; see also 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002).  
Therefore, this case must be remanded for a separate SOC on 
such issues.  

Accordingly, the case is REMANDED for the following action:

1. The VA must review the entire file and 
ensure for the issues on appeal that all 
notification and development necessary to 
comply with 38 U.S.C.A. §§ 5103(a) and 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2006), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  
In particular, VA must send the veteran a 
corrective notice, that: (1) includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted, as outlined by the 
Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), (2) explains what VA 
will seek to provide; (3) explains what 
the claimant is expected to provide; and 
(4) requests or tells the veteran to 
provide any evidence in his possession 
that pertains to his claims.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant.

2.  After completing the above, the 
veteran should be scheduled for a nose 
and sinus examination by a VA specialist 
to ascertain the nature, extent, and 
etiology of his sinusitis.  The claims 
file must be made available to, and be 
reviewed by, the examiner in connection 
with the examination, and the report 
should so indicate.  The examiner should 
perform any tests or studies deemed 
necessary for an accurate assessment, 
including X-rays.  The examination report 
should include a detailed account of all 
pathology found to be present.  After 
asking the veteran about the history of 
his claimed disorder and reviewing the 
claims file, the examiner should offer an 
opinion as to whether any sinusitis found 
is at least as likely as not (50 percent 
or more probability) (1) pre-existed 
active service, or (2) began during, or 
was aggravated, as the result of active 
service.  

The rationale for any opinion and all 
clinical findings should be given in 
detail.  If it is not possible to provide 
an opinion, the examiner should state the 
reasons why.

3.  VA should issue a statement of the 
case as to the issues of entitlement for 
an increased rating and an earlier 
effective date for a 10 percent 
evaluation for postoperative bursitis and 
epicondylitis of the right elbow and 
service connection claims for laryngitis, 
bronchitis and diabetes mellitus type II.  
The appellant should be apprised of his 
right to submit a substantive appeal and 
to have his claims reviewed by the Board.  
The VA should allow the appellant and his 
representative the requisite period of 
time for a response.

4.  After completion of the above, VA 
should readjudicate the appellant's claim 
for service connection for bilateral 
sinusitis.  If the determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case, which 
discusses the ramifications of VAOPGCPREC 
3-2003 and the holding in Wagner, supra, 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claims.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


